

	

		II

		109th CONGRESS

		1st Session

		S. 1387

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Chafee (for himself,

			 Mr. Kerry, Mr.

			 Kennedy, and Mr. Reed)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for an update of the Cultural

		  Heritage and Land Management Plan for the John H. Chafee Blackstone River

		  Valley National Heritage Corridor, to extend the authority of the John H.

		  Chafee Blackstone River Valley National Heritage Corridor Commission, to

		  authorize the undertaking of a special resource study of sites and landscape

		  features within the Corridor, and to authorize additional appropriations for

		  the Corridor.

	

	

		1.Short titleThis Act may be cited as the

			 John H. Chafee Blackstone River Valley

			 National Heritage Corridor Reauthorization Act of

			 2005.

		2.John H. Chafee

			 Blackstone River Valley National Heritage Corridor

			(a)Commission

			 membershipSection 3(b) of

			 Public Law 99–647 (16 U.S.C. 461 note) is amended—

				(1)by striking nineteen members

			 and inserting 25 members;

				(2)in paragraph (2)—

					(A)by striking six and

			 inserting 6; and

					(B)by striking Department of

			 Environmental Management Directors from Rhode Island and Massachusetts

			 and inserting the Director of the Rhode Island Department of

			 Environmental Management and the Secretary of the Massachusetts Executive

			 Office of Environmental Affairs;

					(3)in paragraph (3)—

					(A)by striking four each place

			 it appears and inserting 5; and

					(B)by striking and after the

			 semicolon;

					(4)in paragraph (4)—

					(A)by striking two each place

			 it appears and inserting 3; and

					(B)by striking the period and inserting

			 ; and; and

					(5)by inserting after paragraph (4) the

			 following:

					

						(5)1 representative of a nongovernmental

				organization from Massachusetts and 1 from Rhode Island, to be appointed by the

				Secretary, which have expertise in historic preservation, conservation, outdoor

				recreation, cultural conservation, traditional arts, community development, or

				tourism.

						.

				(b)QuorumSection 3(f)(1) of Public Law 99–647 (16

			 U.S.C. 461 note) is amended by striking Ten and inserting

			 13.

			(c)Update of

			 planSection 6 of Public Law

			 99–647 (16 U.S.C. 461 note) is amended by adding at the end the

			 following:

				

					(e)Update of

				plan(1)Not later than 2 years after the date of

				enactment of this subsection, the Commission shall update the plan under

				subsection (a).

						(2)In updating the plan under paragraph (1),

				the Commission shall take into account the findings and recommendations

				included in the Blackstone Sustainability Study conducted by the National Park

				Service Conservation Study Institute.”

						(3)The update shall include—

							(A)performance goals; and

							(B)an

				analysis of—

								(i)options for preserving, enhancing, and

				interpreting the resources of the Corridor;

								(ii)the partnerships that sustain those

				resources; and

								(iii)the funding program for the

				Corridor.

								(4)(A)Except as provided in subparagraph (B), the

				Secretary shall approve or disapprove any changes to the plan proposed in the

				update in accordance with subsection (b).

							(B)Minor revisions to the plan shall not be

				subject to the approval of the

				Secretary.

							.

			(d)Extension of

			 commissionPublic Law 99–647

			 (16 U.S.C. 461 note) is amended by striking section 7 and inserting the

			 following:

				

					7.Termination of

				commissionThe Commission

				shall terminate on the date that is 10 years after the date of enactment of the

				John H. Chafee Blackstone River Valley

				National Heritage Corridor Reauthorization Act of

				2005.

					.

			(e)Special

			 resource studySection 8 of

			 Public Law 99–647 (16 U.S.C. 461 note) is amended by adding at the end the

			 following:

				

					(d)Special

				Resource Study

						(1)In

				generalThe Secretary shall

				conduct a special resource study of sites and associated landscape features

				within the boundaries of the Corridor that contribute to the understanding of

				the Corridor as the birthplace of the industrial revolution in the United

				States.

						(2)EvaluationNot later than 3 years after the date on

				which funds are made available to carry out this subsection, the Secretary

				shall complete the study under paragraph (1) to evaluate the possibility

				of—

							(A)designating 1 or more site or landscape

				feature as a unit of the National Park System; and

							(B)coordinating and complementing actions by

				the Commission, local governments, and State and Federal agencies, in the

				preservation and interpretation of significant resources within the

				Corridor.

							(3)CoordinationThe Secretary shall coordinate the Study

				with the Commission.

						(4)ReportNot later than 30 days after the date on

				which the study under paragraph (1) is completed, the Secretary shall submit to

				the Committee on Resources of the House of Representatives and the Committee on

				Energy and Natural Resources of the Senate a report that describes—

							(A)the findings of the study; and

							(B)the conclusions and recommendations of the

				Secretary.

							.

			(f)Authorization

			 of appropriationsSection 10

			 of Public Law 99–647 (16 U.S.C. 461 note) is amended—

				(1)in subsection (a), by striking

			 $650,000 and inserting $1,000,000; and

				(2)by striking subsection (b) and inserting

			 the following:

					

						(b)Development

				fundsThere is authorized to

				be appropriated to carry out section 8(c) not more than $10,000,000 for the

				period of fiscal years 2006 through 2016, to remain available until

				expended.

						(c)Special

				Resource StudyThere are

				authorized to be appropriated such sums as are necessary to carry out section

				8(d).

						.

				

